Mr. Chief Justice Klingbiel delivered the opinion of the court: Plaintiffs seek review of a judgment of the circuit court of Winnebago County which affirmed an order of the Industrial Commission finding, as an arbitrator had found, that the defendant David W. Payne, was entitled to certain benefits payable under the Workmen’s Compensation Act. The sole issue raised is whether various findings by the Commission are against the manifest weight of the evidence and upon examination of the record we see neither reason to disturb the judgment below nor substantial questions which require or justify an extended opinion. The judgment of the circuit court of Winnebago County is affirmed. Judgment affirmed.